Citation Nr: 0610943	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  00-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 15, 
1967, to November 20, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  A September 1999 rating decision determined that 
new and material evidence had not been received to reopen 
claims for service connection for kidney and low back 
disorders. The veteran testified before the undersigned at a 
hearing held at the RO in September 2001. In a January 2002 
decision, the Board reopened the claims for service 
connection for kidney and back disorders, and remanded those 
claims for further development. In a June 2004 decision, the 
Board denied entitlement to service connection for a kidney 
disorder and denied entitlement to service connection for a 
back disorder.

The veteran appealed the June 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In a September 2004 Order, the Court granted a Joint Motion 
for Remand filed by the parties and vacated the Board's June 
2004 decision. The case was thereafter returned to the Board. 
Additional evidence was received following return of the 
case, for which a waiver of initial RO consideration of the 
evidence was provided.  

This appeal also stems from a July 2005 rating decision, 
which denied the veteran service connection for bilateral 
hearing loss.

In June 2005, the Board remanded the issues of entitlement to 
service connection for a kidney disorder and a back disorder 
to the RO for further development.  Those issues have since 
been returned to the Board and the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence that 
a back disorder preexisted the veteran's military service and 
was not aggravated during service.

 2.  The record contains clear and unmistakable evidence that 
a kidney disorder preexisted the veteran's military service 
and was not aggravated during service.

3. Bilateral hearing loss was first clinically demonstrated 
many years after service separation and is not shown to be 
due to any inservice occurrence or event.


CONCLUSIONS OF LAW

1. The veteran's back disorder was not incurred in or 
aggravated by his military service. 38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102,  3.303, 3.304,  
3.306 (2005).

2. Any kidney disorder was not incurred in or aggravated by 
the veteran's active service. 38 U.S.C.A. §§ 1110, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2005).

3. Bilateral hearing loss was not incurred or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

One of the Board's January 2002 remand instructions ordered 
the RO to ensure that all notification and development action 
required by the VCAA and implementing regulations be 
completed. In accordance with these instructions, the RO sent 
a February 2002 letter to the veteran regarding the VCAA. 
Specifically, the RO informed the veteran that under the 
VCAA, it would tell him the information or evidence required 
to establish entitlement to that benefit, and the respective 
responsibilities of VA and the veteran in obtaining such 
evidence. The RO also stated: "There may be other evidence 
you would like us to consider. In that case, please tell us 
about it and we will make reasonable efforts to try to get 
it." The RO explained that other evidence could include 
records held by a Federal agency or private medical sources, 
and asked the veteran to send information identifying any 
such sources of evidence. The letter also included the 
following, inaccurate, language: "The enclosed rating 
decision granting your claim tells you what is needed to 
establish entitlement to the benefit you applied for. It 
shows that the evidence we received was enough to support 
your claim. You don't need to send further evidence now to 
establish entitlement to your benefit." In addition, the RO's 
July 2003 SSOC contained the text of VCAA implementing 
regulation 38 C.F.R. § 3.159 (2003).

Subsequently, in March 2004, the RO sent the veteran another 
letter explaining the VCAA and its application to his case. 
This letter contained the same information as the February 
2002 VCAA letter. In addition, it stated: "If there is any 
other evidence or information that you think will support 
your claim for service connected compensation benefits for 
kidney disorder and spine disorder, send the evidence to us." 
The March 2004 VCAA letter also contained an attachment that, 
among other things, explained what the evidence would have to 
show to support the veteran's claims for entitlement to 
service connection. In response to this letter, the veteran 
sent a Statement in Support stating: "I have no other medical 
evidence to support my claim at this time. Please go forward 
with my case based on the evidence of record."

In January 2004, the Court decided Pelegrini v. Principi, 17 
Vet. App. 412 (2004), in which it revisited the notice 
requirements imposed upon VA by the VCAA. The Court addressed 
both the timing and content of these notice requirements. Id. 
at 421-422. The Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits. Id. at 422. The Court also held that VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Id. at 422. This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2003).

Subsequently, VA's Office of General Counsel held, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), that the "fourth element" 
requirement of Pelegrini was non-binding obiter dictum. The 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department. See 38 
U.S.C.A. § 7104(c) (West 2002).

Pelegrini's requirements as to the timing of VCAA notice were 
met in this case. The first thing the RO did after the 
Board's remand was to send its February 2002 VCAA letter. It 
did not take any adjudicative action until July 2003, when it 
issued its first SSOC. Thus, the RO provided VCAA 
notification to the veteran prior to its "initial" 
unfavorable decision on his claim, with "initial" in this 
context meaning the RO's first decision after the Board's 
remand.

The RO also met Pelegrini's requirements for the content of 
VCAA notification. As required by Board's January 2002 
remand, the RO's VCAA letter told the veteran the information 
needed from him to substantiate this claim, as well as the 
respective responsibilities of the veteran and VA in 
obtaining this information. The RO also told the veteran to 
send it any information as to additional evidence he wanted 
it to consider. Moreover, the RO's July 2003 SSOC contained 
the text of the VCAA implementing regulation 38 C.F.R. § 
3.159 (2003), which explains the duties to notify and assist 
in great detail. Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements). In addition, 
the RO sent the veteran a March 2004 letter reiterating the 
meaning of the VCAA, and again asking the veteran to send any 
additional evidence or information in support of his service 
connection claims. That letter also had the effect of 
correcting the earlier misstatement as to the status of the 
veteran's claims (denied rather than granted), as well as 
explaining what the evidence needed to show in order for the 
veteran to support his claims for entitlement to service 
connection.

Therefore, even if Pelegrini's fourth element of the notice 
requirement were binding, the RO fully complied with it in 
this case, as its VCAA letter provided the information 
specified by Charles, Quartuccio, and the Board's January 
2002 remand and, in its comprehensive and case specific 
listing of the types of evidence the veteran could provide, 
along with instructions to send it any additional supporting 
evidence, met Pelegrini's directive to tell him to "give us 
everything you've got pertaining to your claim," even though 
the letter did not use this exact language. Pelegrini, 17 
Vet. App. at 422.

Thus, in this case, even assuming the binding nature of 
Pelegrini's "fourth element," each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
any error in not providing a single notice to the appellant 
covering all of Pelegrini's content requirements is harmless. 
See 38 U.S.C. § 7261(b) (West 2002) (in making determinations 
authorized by statute, Court shall "take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) 
(error or defect in decision by Board "which does not affect 
the merits of the issue or substantive right of the appellant 
will be considered harmless and not a basis for vacating or 
reversing such decision"); Conway v. Principi, 353 F.3d 1369, 
1373-1374 (no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from section 7261(b)'s 
requirement that Court "take due account of the rule of 
prejudicial error"). This is particularly true in light of 
the veteran's March 2004 Statement in Support indicating that 
he had no other medical evidence to support his claim at that 
time.

In Huston v. Principi, 17 Vet. App. 195 (2003) the Court, in 
response to VA's argument that the veteran was amply 
represented and had not overlooked any advantageous evidence, 
stated that "it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice." Id. at 203. The Court noted the 
possibility that, once given proper notice, the veteran might 
be able to provide VA evidence pertaining to his claim, and, 
therefore, "it would be pure speculation for the Court to 
conclude that the appellant will not obtain such evidence and 
that VA's errors were therefore non-prejudicial." Id. In this 
case, on the other hand, no speculation is necessary to 
predict the evidentiary development that would result from 
additional VCAA notice. The veteran has provided a definitive 
answer, and that answer is none. Consequently, remanding this 
case to the RO for compliance with the VCAA would serve no 
useful purpose and, indeed, even the veteran has readily 
acknowledged as much by expressly stating that he has no 
additional evidence or argument to submit. Needless remands 
in these types of situations are to be avoided. See, e.g., 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In August 2004, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA with respect to his claim for 
entitlement to service connection for bilateral hearing loss.  
In addition, the veteran was advised, by virtue of a May 2003 
statement of the case of the pertinent law, and what the 
evidence must show in order to substantiate his claim for 
this benefit.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) 

Moreover, as the RO already has obtained all available 
private and VA medical records relating to the veteran's 
claims and the veteran has indicated no further evidence is 
forthcoming, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations. 
Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

      On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court has held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Since service connection is being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  

Factual Background

On the May 1967 Report of Medical History, prepared in 
connection with the May 1967 pre-induction Report of Medical 
Examination, the veteran indicated that he had recurrent back 
pain. He denied frequent or painful urination and blood in 
the urine. No pertinent abnormalities were noted by the 
examiner. Treatment notations of late September and early 
October 1967 service medical records (SMRs) reflect 
complaints of back pain. X-ray examination of the lumbosacral 
spine revealed an apparent mild scoliotic deformity. There 
was flattening of the normal lordotic curvature. The lumbar 
intervertebral disc spaces were relatively well-maintained 
and no bone destruction was noted.

The veteran was evaluated at a neurology clinic on October 
17, 1967. According to history, he had experienced back pain 
for the past 3 years. The back pain was a generalized aching, 
aggravated by movement. The veteran suffered a back injury 
involving fracture of three vertebrae six months before. The 
veteran now had a constant pain in his hip and pain from the 
posterior thigh to the left heel. The examiner remarked that 
a good history of radiating pain could not be elicited. After 
describing the examination, the physician gave an impression 
of lumbosacral area strain; unable to diagnose sciatica.

The veteran was hospitalized at a service department medical 
facility during early November 1967. It was indicated that he 
was treated at a urology clinic in mid-October 1967 with a 
history of having passed blood in the urine. This was 
terminal hematuria, which cleared spontaneously. For about 
one month, there had been nocturia about two times per night 
and burning following urination. He also complained of one 
episode of enuresis. He denied previous episodes of urinary 
tract disease.

Physical examination was essentially normal. A urinalysis 
disclosed trace albumin and 50+ white blood cells per high 
power field. An intravenous pyelogram (IVP) provided evidence 
of bilateral chronic pyelonephritis. A cystogram showed a 
bladder of large capacity with no obstruction on voiding on 
the cystourethrogram and no residual on the post- voiding 
film. X-rays demonstrated bilateral chronic pyelonephritic 
changes. Cystoscopy demonstrated generalized chronic 
inflammation in the bladder with trabeculation. During 
hospitalization, the veteran was seen by the orthopedic 
clinic because of a two-year history of low back pain 
aggravated by movement. X-rays and evaluation demonstrated no 
evidence of pathology.

A service department medical board convened in November 1967. 
The diagnoses were bilateral chronic pyelonephritis; chronic 
cystitis; and low back pain, etiology undetermined. It was 
determined that all conditions existed prior to service and 
were not aggravated by active duty. The medical board 
recommended the veteran's separation from service because of 
kidney disease.

The veteran's service medical records, to include his 
November 1967 medical examination for service separation is 
negative for complaints, findings and/or diagnosis of hearing 
loss.

A VA general medical examination was performed in February 
1982. The veteran gave a history of having developed a 
backache about two months after entering military service 
while shoveling sand and dirt. There had been blood in the 
urine. He reported that he continued to have a backache. 
Physical examination showed normal genitourinary and 
musculoskeletal systems. The examiner specifically observed 
that no hearing loss was noted.  The diagnoses included 
possible polycystic kidney disease and possible chronic 
pyelonephritis. No diagnosis was rendered regarding a back 
disorder or hearing loss.  

On VA urologic examination in March 1982, the veteran 
reported frequency, urgency and burning with urination. 
Physical examination was grossly normal. An IVP and 
cystoscopy were performed and a urine culture was obtained. 
No genitourinary findings were noted.

Reports were received from Nyack Hospital in April 1983. They 
contain information regarding the veteran's pre-service 
injury, i.e., that the veteran was hospitalized in June 1967, 
3 months prior to service, after he was struck on his back by 
a forklift. The injury had reportedly occurred at work two 
days prior to admission. The diagnosis was fracture of the 
second and third transverse processes of the right lumbar 
vertebrae.


A VA outpatient treatment notation of January 1992 indicates 
that the veteran was to be sent to a pain clinic for low back 
pain. It was reported that he had been in a motor vehicle 
accident on the day of the outpatient appointment. He had hit 
the top of his head on the back of the seat. He had 
complaints of neck and shoulder pain. The diagnosis was neck 
strain. VA outpatient reports, dated in March 1992, reflect 
the veteran's history of low back pain with radiculopathy of 
many years duration. The diagnosis was degenerative disc 
disease.

Received in October 1992 were lay statements from associates, 
family members and former fellow servicemen. These statements 
generally indicated that the veteran had been in sound health 
prior to service, he often went on sick call during basic 
training, and he returned from service experiencing kidney 
and back problems.

Private medical records received in October 1992 show that 
the veteran was admitted to the Humana Hospital in July 1884 
for complaints of back pain which began in March 1984 
following a mining incident.  It was recorded that the 
veteran was pulling on a pipe and fell backwards into a 
battery light and has since had progressively worse pain.  A 
lumbar myelogram and lumbar CT of the spine showed posterior 
central herniation of intervertebral discs at L-4/5 and L-
5/S-1, spinal stenosis L3/4, and degenerative disc disease L-
5/S-1.

In a March 1994 statement, the veteran described various 
perceived harassments he endured during basic training. He 
referred to a detail that involved his shoveling wet, heavy 
sand. During the shoveling detail, he stopped to urinate and 
saw blood in the urine. He was thereafter assigned to light 
duty and discharged from service because of a kidney 
disorder. He remarked that he continued to urinate often and 
that he had burning with urination.

At a June 1997 RO hearing, the veteran denied pre-service 
episodes of blood in the urine. He again referred to the 
incident of shoveling sand during basic training, and 
emphasized that he first passed blood in the urine after 
performing that work detail. He pointed out that he continued 
to have burning with urination following service. Further, he 
stated that he had injured his low back about two or three 
months before service; that he began to have back pain 
immediately after starting basic training; that he felt back 
pain while shoveling sand; and that he continued to have low 
back pain during post-service years. He maintained that, if 
either a kidney disorder or a back disorder preexisted 
service, such disorder was aggravated by the rigors of basic 
training.

A hearing was held in October 1998, in Washington, D.C., at 
the Board of Veterans' Appeals. The veteran reiterated 
previously referenced statements and testimony regarding the 
development of his kidney disorder and his back disorder. He 
denied pre-service kidney problems, and noted that he first 
experienced blood in the urine after shoveling wet, heavy 
sand during basic training. He acknowledged a pre-service 
fracture of certain vertebrae of the spine, but claimed that 
his back condition was aggravated by the rigors of basic 
training. He pointed out that his pre-service back condition 
was aggravated by a series of activities performed during 
basic training, rather than by a specific back injury.

In July 1999, Dr. J. K. S. prepared a statement in response 
to the veteran's request to review his records and discuss 
the effect of 3 months boot camp on the veteran's overall 
back condition. Dr. S. did not indicate that he read any of 
the veteran's prior medical records, and his recounting of 
the veteran's medical history appears to be based solely on 
the veteran's own statements. According to Dr. S.: the 
veteran "apparently had fractured the transverse processes of 
a couple of vertebrae three months prior to joining the army. 
He had recovered sufficiently in the three months following 
the fractures to pass an Army physical. He had written on the 
physical that he did have a prior back problem. Apparently, 
while in boot camp, he had been given an assignment to shovel 
sand from one area to another. In the process of shoveling 
this sand, he was mistreated by a drill instructor and his 
back pain was greatly exacerbated. It worsened to the point 
that it contributed to his current disability. Also, while in 
the military, it was discovered that he had hematuria. [The 
veteran] had stated that he had blood in the urine for the 
first time ever. Subsequent urologic evaluation, as noted in 
the review, suggested a chronic pyelonephritis and cystitis."

Based on the above, Dr. S. concluded: "I would not doubt that 
the shoveling incident exacerbated his back pain given that 
the veteran had prior evidence of a back injury only three 
months before. However, whether this contributes long term to 
his degree of disability, I cannot ascertain." Dr. S's 
statement was the basis of the Board's January 2002 decision 
granting the veteran's petition to reopen his claims.

At a September 2001 travel Board hearing before the 
undersigned VLJ, the veteran related that he had injured his 
low back in a forklift accident prior to service. He stated 
that he entered military service about two to three months 
after the low back injury. He indicated that his back trouble 
became worse because of the physical demands of basic 
training. He stated that during basic training, he was 
assigned to a detail shoveling large amounts of sand with a 
heavy coal shovel. He noted that he passed blood in his urine 
after about one hour on the shoveling detail. He remarked 
that he was found unfit for further military duty after the 
episode of blood in the urine, and was placed on limited duty 
until his discharge from the service. He stated that he 
worked for about eight years in a coal mine after service, 
but pointed out that he performed electrical jobs that did 
not require heavy lifting. He related that he now experiences 
episodes of temporary paralysis of the feet and toes because 
of pressure on the discs, and sometimes passed blood in the 
urine.

The RO, thereafter. obtained numerous private and VA 
treatment records, mostly relating to the veteran's back. The 
records relating to the veteran's back, including those of 
Dr. S., refer only to the veteran's current back disability 
and do not contain information or opinions regarding the 
relationship of his back disorder to his military service, or 
the extent to which his back disorder was aggravated by 
military service. There is also a September 1987 Hospital 
Discharge summary describing the veteran's admission for 
possible kidney stone and urinary tract infection. The only 
abnormality shown by the urinalysis was a ph of 8, 3-4 red 
cells, and occasional bacteria. During his stay, the veteran 
rapidly felt better, consistent with acute passage of a 
stone, and was discharged shortly thereafter. On a VA primary 
care consultation in July 2003 the veteran reported that he 
had no hearing loss on a review of systems.  An August 2003 
VAOPT records reflect that the veteran was voiding adequate 
amounts of urine.

At the April 2003 examination conducted in accordance with 
the Board's January 2002 remand order, the examiner noted 
that he had reviewed the claims file, as he had done many 
times in the past.

The examiner noted lethargy, weakness, and urination 5 times 
per day and once at night, hesitancy, normal stream, and 
dysuria. There was no previous surgery of the urinary tract 
and the veteran noted frequent urinary tract infections.

A physical examination revealed staggering gait and the 
appearance of severe pain. The veteran was in a wheelchair, 
which he indicated was needed for trips to the VA, but not at 
home.

Urine analysis of December 2002 and April 2003 were normal. 
X-rays of the lumbosacral spine showed marked degenerative 
disc disease (DDD) at L5-S1, and minor DDD elsewhere.

The diagnosis was of chronic polynephritis, with no disease 
at this time. The physical examination of the kidney was 
normal, except for subjective slight tenderness over each 
kidney area. The diagnosis regarding the back was of DDD as 
stated above.

The VA examiner also reviewed and quoted from the January 
2003 report from Comprehensive Pain Management Centers, which 
noted the pre-service back injury, the terminal hematuria 
that cured spontaneously, and the veteran's work for a coal 
mining company, including a March 1984 back injury. The VA 
examiner also reviewed the veteran's treatment and November 
1967 medical board examination.

The diagnosis after examination was of chronic urinary tract 
infection with no evidence of any urinary tract infection at 
this time. The examiner also wrote: "There is no evidence of 
any kidney problem at this time."

The VA examiner indicated that he had spent over 2 hours 
reviewing the claims folder and dictating his report, that he 
tried not to use any speculation, and that he had also 
reviewed the entire Board remand, as requested. As to whether 
the veteran currently has a kidney disorder, the examiner 
wrote: "He does not currently have a kidney disorder. He has 
chronic urinary tract infections; however, his urine analysis 
is now normal and he does not have a urinary tract infection 
at this time."

As to whether a kidney disorder pre-existed the veteran's 
entrance into military service, the examiner wrote: "It is 
more likely than not that his kidney disorder pre-existed his 
entry into Active Duty Military Service due to his back 
injury. Also, the kidney disorder more likely than not was 
not made worse by any action during his brief stay in the 
military. This decision also agrees with the decision made at 
the time in 1967 when his Medical Board met and it was their 
determination that these problems also existed prior to 
service, and I agree with that decision." The examiner added 
that it was more likely than not that there was no increase 
in the severity of the veteran's kidney disorder during 
active duty. In response to the question whether, if it were 
determined that a kidney disorder was first manifested during 
service, such kidney disorder was attributable to military 
service, the VA examiner replied that he had determined the 
kidney disorder existed prior to service, and was not 
aggravated by it.

As to the back disorder, the examiner stated: "It is more 
likely than not that there was not an increase in severity of 
his back disorder while he was in the service. This is also 
confirmed by his own Medical Board that took place in 1967 
after his very short time in the service. Medical Board also 
agreed that it existed prior to service and there was not any 
evidence that it was aggravated by his active duty."

A June 2004 VA audiology clinic progress note records that 
pure tone testing of the veteran's hearing revealed a mild to 
severe sensorineural hearing loss, bilaterally.  In September 
2004 the veteran was issued binaural amplification.

Received in March 2005 were further lay statements from 
associates, family members and former fellow servicemen. 
These statements include a statement from the veteran's 
spouse reporting that the veteran injured his back prior to 
service.  She stated that the veteran's back condition 
worsened during his period of service and progressively more 
so following service.  The other statements generally 
indicated that the veteran had been in sound health prior to 
service and he returned from service experiencing kidney and 
back problems.

In a letter dated in March 2005, Dr. P.M.C. reported that the 
veteran has chronic low back pain due to degenerative disc 
disease that also resulted in pain radiating to the groin, 
thigh, and legs.  In May 2005 the veteran underwent a 
cystoscopy, which was essentially normal, except for some 
findings consistent with chronic cystitis of undetermined 
etiology.

Pursuant to the Board's most recent remand, the veteran's 
claims folder was again reviewed by the VA examiner who had 
previously examined him in April 2003.   On this examination, 
the veteran reported that he had no trouble with his kidneys 
prior to service and that in service he was continuously on 
sick call for complaints referable to his back.  He reported 
that three months prior to service he had injured his back 
while driving a forklift that was struck by another forklift.  
He said that as a result of this accident he sustained a 
fracture of three vertebrae in his back.  He said that when 
he went into the service he had to do pushups, situps, and 
run five to six miles at a time and that this "aggravated my 
back so much that I had a medical discharge."  The examiner 
noted that it was interesting that after the veteran got out 
of service he was immediately able to work as a coal miner 
and after that drove an asphalt truck and then returned to 
work in the coal mines for two to three years.  The examiner 
asked the veteran how he could be working at such heavy 
labor-type jobs and he said "I had to do something to make a 
living."  He further stated that he had an on-the-job injury 
in 1980 or 1981 pulling on a bar.  The bar flipped and the 
battery "went up my back, injuring my back."  With respect 
to his kidneys, the veteran said that he now has burning in 
his groins all the time.  He said that he had "no kidney 
trouble prior to service but all of the time after he got out 
of service he continued to have kidney trouble."  The 
examiner noted that the veteran reported frequency of 
urination six to eight times and at night two times. The 
veteran was noted to have recurrent urinary tract infections, 
no kidney or bladder stones, and acute nephritis "off and 
on."  The veteran described aching back pain radiating down 
the back of both legs to his toes.  The examiner noted that 
he has had no surgery to his back.  Following an extensive 
physical examination of the veteran, the examiner concluded 
that the veteran more likely than not had no permanent back 
disability caused by any activity in service.  He stated that 
in view of the veteran's severe back problems prior to 
service, it is more likely than not that all of his problems 
that now exist existed prior to service and where not 
aggravated by anything that he was required to do while on 
active duty.  He added that it is more likely than not that 
the veteran did not have any permanent aggravation of his 
back condition in service and was quickly boarded out of 
service to prevent any aggravation from happening.  He said 
as far as any problems that he had on active duty, it would 
be pure speculation on his part to say that it was due to 
natural progression but more likely than not was due to his 
previous back problems.  He stated that the veteran's current 
back problems are not etiologically related to the veteran's 
period of military service.  The examiner further stated that 
his conclusions were developed in discussions with the 
veteran, examination of the veteran, review of his x-rays 
prior to service, and the problems he expressed while on 
active duty for a very short period of time.  With respect to 
the veteran's kidneys the examiner stated that the veteran 
had no kidney trouble prior to service but that it was 
evident that the veteran did have some kidney problems in 
service with the diagnosis of pyelonephritis.  He added that 
after the veteran got out of service he said that he had 
trouble all the time and is still having traces of blood in 
his urine.  The examiner noted that recent examinations 
indicated that his present urinary condition is probably a 
cystitis-type problem.  He concluded that the veteran had no 
kidney trouble prior to service and that his kidney trouble 
started in service even though he was on active duty for only 
a short time.  Bilateral chronic pyelonephritis and chronic 
cystitis with trabeculation of the bladder and severe 
degenerative disc disease and degenerative joint disease 
changes of the lumbosacral spine were the diagnoses.

In an October 2005 addendum to the September 2005 
examination, the veteran's examiner noted that his opinion on 
that examination did not agree with his earlier opinion 
obtained when he examined the veteran in April 2003.  He 
noted that he had been requested by the RO to resolve the 
question concerning the difference of opinions.  He noted 
that he had concluded in April 2003 was that it was more 
likely than not that the veteran's kidney disorder preexisted 
his entry into active duty and was not made worse by any 
action during his brief stay in the military.  The examiner 
stated that having reviewed his recent examination in 
September 2005 and the examination of April 2003, it is his 
conclusion that it is more likely than not that the veteran's 
kidney disorder did preexist his entry into active duty since 
it was considered in service a chronic kidney disease 
(bilateral chronic pyelonephritis) and not anything that 
could have been caused by his brief stay in the military.  
The examiner revised his conclusions of September 2005 and 
stated that the veteran had chronic pyelonephritis in service 
which more likely than not clearly and unmistakably existed 
prior to service and could not have developed nor been 
aggravated within the short period of active duty.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, if manifested 
to a compensable degree within one year following service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 1, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs, 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or taps, etc.,) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestations of lesions or symptoms of chronic disease from 
date of enlistment are so close thereto that the disease 
could not have originated in so short a period will establish 
pre-service existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods and after reporting for duty, 
they will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determination should not be based on medical judgment alone 
as distinguished from accepting medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepting medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force in effect if other data do 
not establish the fact.  Other evidence will be considered as 
though those statements were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The burden of proof is on the Government to rebut the 
presumption of sound conditions upon induction by clear and 
unmistakable evidence showing the disorder existed prior to 
service, and if the Government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (Quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).
               
Analysis

A.  Back and Kidney disorders

Initially, the Board notes that a history or finding of a 
back and/or kidney disorder was not specifically noted upon 
the veteran's preinduction medical examination dated in May 
1967.  Since these disorders were not noted on his medical 
examination for service entrance, the Board finds, with 
respect to these disorders, that the veteran is therefore 
entitled to the presumption of soundness.   The question now 
becomes whether there is "clear and unmistakable (obvious or 
manifest) evidence" demonstrating that the veteran's back 
disorder and kidney disorder existed prior to service, thus 
overcoming the statutory presumption of soundness.  38 C.F.R. 
§ 3.304(b); see also Junstrom v. Brown, 6 Vet. App. 264, 266 
(1994).

In the present case, the veteran's back injury prior to 
service is well documented. While not specifically noted on 
his pre- induction examination, a medical history of 
recurrent back pain was admitted to by the veteran, and found 
by the November 1967 medical board. As to his kidney claim, 
the veteran has argued both that it developed during service 
and that any preexisting kidney disorder was aggravated by 
service. The November 1967 medical board concluded that the 
veteran's chronic nephritis and cystitis, as well as his back 
disorder, existed prior to service and were not aggravated by 
active duty. There are both private and VA post-service 
medical opinions as to the key question of the etiology of 
the veteran's kidney and back disorders. Those opinions are 
the July 1999 statement of Dr. Statkus and the April 2003 and 
September 2005 VA medical examinations to include the October 
2005 addendum summarized above.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)). In so doing, the 
Board may accept one medical opinion and reject others. Id. 
At the same time, Board cannot make its own independent 
medical determinations, and that there must be plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another. Evans, 12 Vet. 
App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference. Thus, the Court has provided guidance for 
weighing medical evidence. For instance, the Court has held 
that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence. See Grover v. West, 12 Vet. App. 
109, 112 (1999). Further, a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record. See Miller v. West, 11 Vet. 
App. 345, 348 (1998). In addition, a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional. 
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally in this regard, a medical opinion based on an 
inaccurate factual premise is not probative. See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

Dr. S. has opined that the "shoveling incident" described by 
the veteran exacerbated his back pain. He also implicitly 
indicated that this may have contributed to the veteran's 
chronic nephritis and cystitis. Significantly, however, Dr. 
S. based his discussion of the veteran's medical history on 
the veteran's recitation of it, as evidenced by his repeated 
use of the word "apparently" and his failure to indicate he 
had read any of the veteran's prior medical records, 
including the SMRs describing the in-service incidents 
recounted. Thus, Dr. S's opinion is flawed on numerous 
grounds. First, he referred to injuries sustained in service 
without reviewing the SMRs. In addition, Dr. S. did not cite 
any clinical evidence in support of his opinion and did not 
explain the reasons and bases for his conclusion that the 
shoveling exacerbated the pre-service back pain, except for 
the single fact a back injury occurred 3 months before 
service. The Board therefore finds that Dr. S's opinion has 
little if any probative value.

In contrast, the veteran's VA medical examiner conducted a 
thorough examination and carefully reviewed the veteran's 
SMRs and post-service medical records, as well as the 
veteran's post- service work history, specifically citing 
some of these records in support of his conclusions. The 
examiner concluded that both the kidney and back disorders 
preexisted the veteran's military service and that it was 
more likely than not that they did not increase in severity 
during such service. As to the kidney disorder, the examiner 
also indicated that his finding of a preexisting disorder 
precluded a finding that the disorder was attributable to 
service. In both cases, the examiner, after citing the 
relevant records, noted the agreement of his conclusions with 
those of the medical board's at the time of the veteran's 
November 1967 discharge.

Furthermore the veteran's service medical records include a 
copy of an October 1967 treatment report documenting medical 
treatment complaints of blood in the veteran's urine.  The 
veteran reported at this time that he was in an accident in a 
factory just prior to entry into service and received three 
"little bone fractures" just near his kidney on the right.

After reviewing the pertinent service medical records, the 
Board believes it significant that the veteran apparently 
furnished the history of pre-service back injury during the 
course of medial treatment after entering service.  Under 
such circumstances, the history furnished by the veteran is 
deemed by the Board to be highly credible. Moreover, such 
history provided during the course of treatment after entry 
into service is to be distinguished from history of a pre-
service disorder provided by the veteran at the time of 
entrance examination. Regulation specifically provides that 
history of pre-service existence of conditions recorded at 
the time of entrance examination does not constitute a 
notation of such conditions. 38 C.F.R. § 3.304(b)(1). 
However, the Court has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations. Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

As noted in the Septemver 2004 joint motion for remand until 
recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness. However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111. See generally Cotant v. Principi, 17 
Vet.App. 116 (2003), Jordan v. Principi, 17 Vet.App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003). Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service. The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

Thus, in order to rebut the presumption of soundness there 
must also be clear and unmistakable evidence that the 
disorder was not aggravated during service. Again looking to 
the service medical records, it appears that shortly after 
service entrance the veteran was evaluated and treated for a 
kidney disorder and a pre-service history of back pain.  As 
noted by his VA examiner in September 2005, the veteran was 
almost immediately separated from service in order to 
preclude aggravation of his pre-service back injury.  
Furthermore no back complaints and/or treatment were noted 
immediately following the veteran's service and during the 
immediate post service period the veteran was not precluded 
from performing heavy labor. 

Additionally, after considering the available evidence 
pertaining to the nature and severity of the veteran's kidney 
disorder prior to service, during service, and after service, 
the veteran's VA examiner in April 2003 and in the addendum 
to the September 2005 VA examination concluded that the 
kidney disorder in service essentially underwent no 
worsening.  Further a genitourinary disorder was not found on 
VA examination that included both IVP and cystoscopy, in 
March 1982 some 15 years following service.  Based on a 
review of service medical records, the Board is led to 
conclude that the evaluation and treatment in service for the 
veteran's kidney disorder evidenced at best a flare-up of the 
underlying pathology. However, temporary flare-ups during 
service of the symptoms of a disability, without overall 
worsening of the condition itself, do not constitute 
aggravation of the disability. See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

The Board believes that the record reflects clear and 
unmistakable evidence that the veteran's back and kidney 
disorders were not aggravated during service.  Here there is 
nothing to show that the underlying back and kidney 
disabilities underwent any increase in severity during his 
brief period of active duty service. The preponderance of the 
evidence is against a finding of any increase in severity 
during service. 

While the veteran may sincerely believe that his back and 
kidney disorders are related to his active duty service, he 
is not competent to offer opinions as to medical etiology. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In light 
of the foregoing, the Board concludes that service connection 
for a back and/or kidney disorder is not warranted.

B.  Bilateral hearing loss.


In analyzing the veteran's claim for service connection for 
bilateral hearing loss in light of the evidence summarized 
above, the Board observes that there is no clinical evidence 
demonstrating a hearing loss disability in service or of a 
sensorineural hearing loss within one year of service. The 
evidence of record shows that the first clinical 
documentation of a bilateral sensorineural hearing loss was 
in June 2004, when VA provided the veteran an audiological 
evaluation. The first indication of hearing loss is many 
years after service and too remote in time from service to 
support a claim that it is service connected, absent 
competent medical evidence to the contrary. Here, the Board 
finds it significant that there is an extended period of time 
between service discharge and any showing of complaints 
and/or clinical documentation referable to the veteran's 
assertion that he suffers hearing loss attributable to 
service. The absence of such objective or subjective evidence 
to support recent contention that the veteran has a hearing 
loss disability related to events in service is highly 
probative evidence against the claim for this disorder. See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

While the veteran contends that he has a hearing loss 
disability attributable to service, he is a lay person and 
his opinion is not competent to provide the nexus between his 
current disability and service. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

In sum, it would not be reasonable for the Board to conclude 
that a disability first clinically shown so many years after 
service is in any way related to service given the paucity of 
confirmatory in-service and post-service data for 
establishing that this was the case.

ORDER

Service connection for a kidney disorder is denied.

Service connection for a back disorder is denied.

Service connection for a bilateral hearing loss is denied.


____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


